Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED FUNDS AT LLOYD’S LETTER OF CREDIT
AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED FUNDS AT LLOYD’S LETTER OF CREDIT
AGREEMENT, dated as of September 23, 2013 (this “Amendment”), amends the Amended
and Restated Funds At Lloyd’s Letter of Credit Agreement, dated as of
November 21, 2012 (the “Credit Agreement”), among The Navigators Group, Inc. (
the “Borrower”), the Lenders party thereto and ING Bank, N.V., London Branch, as
administrative agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are, unless otherwise defined herein or the context otherwise
requires, used herein as defined therein.

WHEREAS, the parties hereto have entered into the Credit Agreement, which
provides for the Lenders to extend certain credit facilities to the Company from
time to time;

WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as hereinafter set forth; and

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

1. AMENDMENTS. Upon satisfaction of the conditions set forth in Section 2, the
Credit Agreement shall be amended as follows:

1.1 Amendment to Section 1.01. Section 1.01 is amended by adding the following
new definition in proper alphabetical order:

“Defeased Indebtedness” means Indebtedness which has been defeased or for which
an amount has been deposited in a sinking fund, a redemption fund or an escrow
account for the sole purpose of repaying such Indebtedness on or before the due
date thereof.

1.2 Amendment to Section 6.11. Section 6.11(b) is amended by in its entirety to
read as follows:

(b) Indebtedness of the Borrower in connection with senior unsecured notes in an
aggregate amount not at any time exceeding $300,000,000. For purposes of
calculating Indebtedness under this clause (b), the principal amount of any such
Indebtedness which constitutes Defeased Indebtedness shall not be included.

1.3 Amendment to Section 6.23. Section 6.23(c) is amended by inserting the
following at the end thereof:

For purposes of calculating the Leverage Ratio, Defeased Indebtedness shall not
be included.



--------------------------------------------------------------------------------

2. CONDITIONS PRECEDENT. This Amendment shall become effective when each of the
conditions precedent set forth in this Section 2 shall have been satisfied, and
notice thereof shall have been given by the Administrative Agent to the Company
and the Lenders.

2.1 Receipt of Documents. The Administrative Agent shall have received this
Amendment duly executed by the Borrower, the Administrative Agent and the
Required Lenders.

2.2 Compliance with Warranties, No Default, etc. After giving effect to this
Amendment, the following statements by the Borrower shall be true and correct
(and the Borrower, by its execution of this Amendment, hereby represents and
warrants to the Administrative Agent and each Lender that such statements are
true and correct as at such times):

(a) the representations and warranties set forth in Article V of the Credit
Agreement are true and correct with the same effect as if then made (unless
stated to relate solely to an earlier date, in which case such representations
and warranties are true and correct as of such earlier date); and

(b) no Default or Event of Default has occurred and is continuing.

3. MISCELLANEOUS.

3.1 Continuing Effectiveness, etc. This Amendment shall be deemed to be an
amendment to the Credit Agreement, and the Credit Agreement, as amended hereby,
shall remain in full force and effect and is hereby ratified, approved and
confirmed in each and every respect. After the effectiveness of this Amendment
in accordance with its terms, all references to the Credit Agreement in the
Facility Documents or in any other document, instrument, agreement or writing
shall be deemed to refer to the Credit Agreement as amended hereby. Each other
Facility Document is hereby ratified, approved and confirmed in each and every
respect. This Amendment is a Facility Document.

3.2 Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

3.3 Execution in Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

THE NAVIGATORS GROUP, INC. By:  

/s/ Ciro M. DeFalco

Name:   Ciro M. DeFalco Title:   Senior Vice President and Chief Financial
Officer

 

S-1



--------------------------------------------------------------------------------

ING BANK N.V., LONDON BRANCH, individually, as Administrative Agent and Letter
of Credit Agent   By:  

/s/ N J Marchant

Name:   N J Marchant Title:   Director By:  

/s/ M E R Sharman

Name:   M E R Sharman Title:   Managing Director

 

S-2



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., By:  

/s/ Hector J. Varona

Name: 

  Hector J. Varona

Title:

  Vice President

 

S-3



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Dan Broome

Name: 

  Dan Broome

Title:

  Director

 

S-4